Exhibit 10d

EMPLOYMENT AGREEMENT

(Michael E. Zimmerman)



This Employment Agreement (this "Agreement") is entered into effective as of
July 1, 2002, by and between Touch America Holdings, Inc., a Delaware
corporation (the "Company"), and Michael E. Zimmerman, an individual resident of
the State of Montana ("Executive"). The Company and Executive agree as follows:

 1. Employment. The Company hereby employs Executive, and Executive accepts such
    employment and agrees to perform services for the Company (and any affiliate
    of the Company), upon the terms and conditions set forth in this Agreement.

    2. Positions and Duties. During Executive's employment hereunder, he shall
    serve as the Company's Vice President, Corporate Development, Planning and
    Venture Integration, and shall perform such employment duties as are
    customarily required of and given to a Vice President of Corporate
    Development, Planning and Venture Integration.

    Executive agrees to serve the Company faithfully and to the best of his
    ability and to devote substantially his full time, attention and efforts to
    the business and affairs of the Company during the term of his employment.
    Executive agrees that, during the term of this Agreement, he will not render
    or perform any services for any other corporation, firm, entity or person
    which are inconsistent with the provisions of this Agreement or which would
    otherwise impair Executive's ability to perform his duties hereunder, except
    that Executive shall be entitled to be engaged in the following activities
    (and shall be entitled to retain any and all the economic benefits thereof
    including fees paid in connection therewith): (i) with express authorization
    of the Board of Directors, serve on for profit corporations' or businesses'
    boards or committees which corporations or businesses are not in competition
    with the business of the Company; (ii) serve on civic, religious,
    educational and/or charitable boards or commit tees; (iii) deliver lectures,
    fulfill speaking engagements or teach on a part-time basis at educational
    institutions; and (iv) make investments in businesses or enterprises and
    manage his personal investments; provided, however, that Executive may not
    engage in any of the activities described in (i) - (iv) above to the extent
    such activities do not comply with the Company's Code of Business Conduct
    applicable to employees of the Company and its subsidiaries.

    3. Term. Unless terminated at an earlier date in accordance with Section 5
    of this Agreement, the term of this Agreement shall be effective as of July
    1, 2002 and continue until July 1,2005 (the "Term").

    4. Compensation. As compensation for all services to be rendered by
    Executive under this Agreement, the Company shall pay to Executive the
    following:

     1. Base Salary. The Company shall pay to Executive an annual base salary of
        $187,698, beginning as of the effective date of this Agreement, less
        legally required deductions and authorized withholdings, payable in
        periodic installments in accordance with the standard payroll practices
        of the Company in effect from time to time. Executive shall be eligible
        for annual salary increases which shall be determined by the Board of
        Directors in its sole discretion, provided that the base salary may not
        be reduced at any time. The Board of Directors, or an appropriate
        committee thereof, shall review Executive's annual base salary at such
        time as it reviews annual base salary of the other senior executives of
        the Company.
     2. Annual Incentive Bonus. In addition to the annual base salary provided
        in Section 4.01, Executive shall be eligible to participate in an annual
        bonus program consistent with that in place for other senior executives
        of the Company pursuant to which Executive's annual target bonus shall
        be equal to 65% of his then annual base salary (the "Annual Incentive
        Bonus"). The award of any Annual Incentive Bonus to Executive shall be
        approved by the Board of Directors, or an appropriate committee thereof,
        in accordance with the practice of the Board of Directors relating to
        the incentive compensation program of the Company. The Annual Incentive
        Bonus shall be paid to Executive, less legally required deductions and
        authorized withholdings, in the same form and manner and at or around
        the same time as such annual bonus payments are made to other senior
        executives of the Company.
     3. Stock Options. Executive shall receive a grant of 35,000 non-qualified
        stock options pursuant to the Company's stock option plan upon execution
        of this Agreement in accordance with the terms and conditions of a stock
        option agreement to be entered into between the Company and Executive.
        In addition, Executive shall receive an additional grant of 25,000
        non-qualified stock options pursuant to the Company's stock option plan
        on the date which is one year from the effective date of this Agreement
        (or such later date in the event the Company does not then have a
        sufficient number of shares of its common stock available for issuance
        pursuant to stock options under its stock option plans) in accordance
        with the terms and conditions of a stock option agreement to be entered
        into between the Company and Executive at that time. A summary of the
        principal terms of the stock option agreements are included as Exhibit A
        to this Agreement, which terms shall be superceded in all respects upon
        execu tion of the stock option agreements by Executive and the Company.
     4. Participation in Benefit Plans. Executive shall be entitled to
        participate in all employee benefit plans or programs of the Company to
        the extent that his position, title, tenure, salary, health, and other
        qualifications make him eligible to participate. Executive's
        participation in any such plan or program shall be subject to the
        provisions, rules, and regulations applicable thereto, as the same may
        be amended from time to time. The Company does not guarantee the
        adoption or continuance of any particular employee benefit plan or
        program, and nothing in this Agreement is intended to, or shall in any
        way restrict the right of the Company to, amend, modify or terminate any
        of its benefit plans or programs during the term of Executive's
        employment.
     5. Retirement. Except as otherwise provided in this Agreement, if Executive
        actually completes 30 years of service with, and thereafter retires from
        the Company, he will be deemed, for purposes of the Company's Benefit
        Restoration Plan, to have attained 30 years of service for the Company
        and to be 62 years of age. The parties agree that the intent of this
        Section 4.05 is to deliver to Executive a lump sum or periodic payment
        equivalent to what Executive would have received if he had worked until
        age 62 and attained 30 years of continuous service with the Company. The
        Company's obligation under this Section 4.05 may be satisfied by
        periodic payments or by the payment of a lump sum amount in an amount
        sufficient to satisfy the purpose of this Section on a net present value
        basis, as determined in the sole discretion of the Board of Directors
        and in accordance with the terms and conditions of the Benefit
        Restoration Plan.
     6. Expenses. The Company shall pay or reimburse Executive for all
        reasonable and necessary out-of-pocket expenses incurred by him in the
        performance of his duties under this Agreement, subject to Executive's
        timely submission of acceptable documentation of such expenses in
        accordance with the Company's normal policies for expense verification.
    
        5. Termination.
    
         1. Termination Due to Executive's Death or Disability. Executive's
            employment pursuant to this Agreement shall terminate automatically
            prior to the expiration of the Term upon Executive's death or
            Disability (as hereinafter defined). For purposes of this Section,
            "Disability" shall mean a physical or mental impairment of Executive
            which results in Executive's inability to perform one or more of the
            essential functions of Executive's position, for a period of 120
            days during any 12 consecutive month period, with or without
            reasonable accommodation, provided Executive has exhausted
            Executive's entitlement to any applicable leave, if Executive
            desires to take such leave and satisfies all eligibility
            requirements for such leave.

In the event that Executive's employment terminates due to Executive's death or
Disability, Executive or Executive's estate shall be entitled to receive, in
addition to any life insurance or Disability payment, the following:

(i) Executive's base salary (at the rate then in effect at the time of such
termination) he had earned through the date of Executive's death or Disability;

(ii) an additional amount equal to six months of his then base salary;

(iii) an amount representing any Annual Incentive Bonus, otherwise payable with
respect to the year in which Executive's employment is terminated, determined by
multiplying the Annual Incentive Bonus by a fraction the numerator of which is
the number of days elapsed in such year as of the termination date and the
denominator of which is 365 (the "Earned Annual Bonus);

(iv) any deferred compensation (including, without limitation, interest or other
credits in the deferred amounts) and any accrued vacation pay, provided that any
deferred compensation shall be paid in accordance with the terms and conditions
of the specific plans or policies of the Company;

 i.  any other compensation and benefits as may be payable in accordance with
     the terms and conditions of any applicable plans or programs of the
     Company; and
 ii. the benefits payable to Executive under Section 4.05 of this Agreement as
     if Executive had met the conditions of that section.

 1. Termination by the Company for Cause. Executive's employment pursuant to
    this Agreement shall terminate prior to the expiration of the Term in the
    event that the Board of Directors shall reasonably determine that there is
    "Cause" to terminate Executive's employment, which shall be defined as any
    of the following:

    (i) Executive's material breach of this Agreement;

    (ii) Executive's conviction, or the entry of a plea of guilty or nolo
    contendere by Executive, of any crime involving moral turpitude or any
    felony;

    (iii) any act or acts of Executive constituting willful misconduct in
    connection with his employment with the Company;

    (iv) Executive's breach of any fiduciary duty to the Company during the term
    of this Agreement;

    (v) Executive's failure to make reasonable efforts to carry out any
    reasonable directive of the Board of Directors;

    (vi) Executive's embezzlement of funds of the Company; or

    (vii) any failure by Executive to comply with the material provisions of the
    Company's Code of Business Conduct, or the material provisions of the
    policies of the Company.

    With respect to any of the matters set forth in Section 5.02(i), (iv), (v)
    and (vii), prior to any termination of Executive's employment, the Board of
    Directors shall give Executive written notification of the breach, and
    Executive shall be given a reasonable opportunity to cure the breach for a
    period of no more than 20 days. In the event of a termination for Cause
    under this Section 5.02, Executive shall not be entitled to receive any
    further compensation under the provisions of this Agreement, with the
    exception of his base salary earned up to the date of termination.

 2. Termination by the Company without Cause. The Company may terminate
    Executive's employment at any time prior to the expiration of the Term for
    any reason, and without notice.

    In the event of termination without Cause under this Section 5.03, the
    Company will pay to and Executive shall be entitled to receive the
    following:

    (i) Executive's base salary (at the rate then in effect at the time of such
    termination) for the remainder of the Term;

    (ii) the Earned Annual Bonus, if any;

    (iii) any deferred compensation (including, without limitation, interest or
    other credits in the deferred amounts) and any accrued vacation pay,
    provided that any deferred compensation shall be paid in accordance with the
    terms and conditions of the specific plans or policies of the Company;

    (iv) continuation for the term of the Agreement of the medical, dental,
    vision and life insurance benefits of Executive generally provided to senior
    executives of the Company (or the Company shall provide the economic
    equivalent thereof); provided, however, that if Executive obtains new
    employment and such employment makes Executive eligible for health and
    welfare benefits, then the Company shall have no further obligations to
    provide such benefits to Executive, except for those benefits that Executive
    continues to be legally and contractually eligible to receive in accordance
    with the Company's benefit plans or programs; and

    (v) the benefits payable to Executive under Section 4.05 of this Agreement
    as if Executive had met the conditions of that section.

    Executive shall only be entitled to the compensation contemplated by this
    Section 5.03 if Executive signs a general release of claims in a form
    acceptable to the Company. If Executive does not sign such a general release
    of claims, Executive shall not be entitled to receive any further
    compensation under the provisions of this Agreement after the date of
    termination. Any payment made under this Section 5.03 will be paid according
    to the Company's normal payroll schedule and policies (including, without
    limitation, payment in periodic installments).

 3. Termination by Executive.
     1. Termination by Executive other than for Good Reason. In addition to
        termination by Executive under Section 5.04.2 of this Agreement,
        Executive may terminate his employment at any time during the term of
        this Agreement by giving 90 days' written notice thereof to the Board of
        Directors. In the event of termination by Executive under this Section
        5.04.1, the Company may at its option elect to have Executive cease to
        provide services immediately, provided that during such 90-day notice
        period Executive shall only be entitled to continue to receive his base
        salary pursuant to Section 4.01. Executive shall not be entitled to
        receive any further compensation under the provisions of this Agreement,
        with the exception of his base salary earned prior to the date of
        termination of his employment.
     2. Termination by Executive for Good Reason. At any time prior to a "Change
        in Control" (as defined below) of the Company, Executive may terminate
        his employment by giving 30 days' written notice thereof to the Board of
        Directors following the occurrence of a material breach of this
        Agreement by the Company, provided the Company shall have a reasonable
        time, not to exceed 20 days in any event, after the receipt of such
        notice in which to cure the breach specified in such notice. At any time
        following a Change in Control of the Company, Executive may terminate
        his employment by giving 30 days' written notice thereof to the Board of
        Directors following the occurrence of any of the following events
        (without Executive's prior written consent), provided that the Company
        shall have a reasonable time, not to exceed 20 days in any event, after
        the receipt of such notice in which to cure the conduct or cause
        specified in such notice: (a) a material reduction in Executive's
        positions, d uties and responsibilities with the Company from those in
        effect immediately prior to the Change in Control; (b) the reduction by
        the Company in Executive's rate of annual base salary as in effect
        immediately prior to the Change in Control; (c) a material reduction in
        the benefits or vacation time which had theretofore been provided to
        Executive other than as a part of an overall program applied uniformly
        and with equitable effect to all members of the senior management of the
        Company; (d) the relocation of the office or place where Executive
        normally reports for work to a location more than fifty (50) miles
        distant from the location where Executive normally reported for work
        immediately prior to the Change in Control; or (e) the failure by the
        Company to obtain a satisfactory agreement from any successor to assume
        and agree to perform the Company's obligations under this Agreement.
    
        In the event of termination for Good Reason under this Section 5.04.2
        the Company shall pay to and Executive shall be entitled to receive the
        same compensation and benefits as if Executive had been terminated
        without Cause under Section 5.03 of this Agreement. Executive shall only
        be entitled to such compensation and benefits if Executive signs a
        general release of claims in a form acceptable to the Company. If
        Executive does not sign such a general release of claims, Executive
        shall not be entitled to receive any further compensation under the
        provisions of this Agreement after the date of termination. Any payment
        made under this Section 5.04.2 will be paid according to the Company's
        normal payroll schedule and policies (including, without limitation,
        payment in periodic installments).
    
     3. Definitions. For purposes of this Agreement:

    (i) "Change in Control" means and shall be deemed to occur if:

    (A) there occurs a reorganization, merger or consolidation of the Company,
    other than a reorganization, merger or consolidation with respect to which
    all or substantially all of the individuals and entities who were
    "beneficial owners" (as defined in Rule 13d-3 under the Securities Exchange
    Act of 1934, as amended (the "Exchange Act"), immediately prior to such
    reorganization, merger or consolidation, of the combined voting power of the
    Company's then outstanding securities beneficially own, directly or
    indirectly, immediately after any such reorganization, merger or
    consolidation, more than 50% of the combined voting power of the securities
    of the corporation resulting from such reorganization, merger or
    consolidation in substantially the same proportions as their respective
    ownership, immediately prior to any such reorganization, merger or
    consolidation, of the combined voting power of the Company's securities;

    (B) there occurs the sale, exchange, transfer or other disposition of shares
    of stock of the Company (or shares of the stock of any "Person" (as defined
    below) that is a stockholder of the Company) in one or more transactions,
    related or unrelated, to one or more Persons if, as a result of such
    transactions, any Person is or becomes the beneficial owner directly or
    indirectly, of securities of the Company (not including in the securities
    beneficially owned by such Person(s) any securities acquired directly from
    the Company) representing more than 50% of the combined voting power of the
    then outstanding stock of the Company;

    (C) the individuals who, as of the date of this Agreement, constitute the
    Board of Directors (the "Incumbent Board") cease for any reason to
    constitute at least a majority of the Board of Directors; provided, however,
    that if either the election of any new director or the nomination for
    election of any new director by the Company's stockholders was approved by a
    vote of at least a majority of the Incumbent Board, such new director shall
    be considered as a member of the Incumbent Board; provided, further,
    however, that no individual shall be considered a member of the Incumbent
    Board if such individual initially assumed office as a result of an actual
    or threatened election contest or other actual or threatened solicitation of
    proxies or consents by or on behalf of a Person other than the Incumbent
    Board including by reason of any agreement intended to avoid or settle any
    election or proxy contest; or

    (D) there occurs the sale of all or substantially all the assets of the
    Company other than a sale in which all or substantially all of the
    individuals and entities who were beneficial owners immediately prior to
    such sale, of the combined voting power of the Company's then outstanding
    securities beneficially own, directly or indirectly, immediately after any
    such sale, more than 50% of the combined voting power of the Company's then
    outstanding securities after such sale.

    Notwithstanding the foregoing, a Change in Control shall not include any
    event, circumstance or transaction which results from the action of any
    Person or group of Persons which includes, is directly affiliated with or is
    wholly or partly controlled by one or more executive officers of the Company
    and in which Executive actively participates.

    (ii) "Person" shall mean and include any individual, corporation,
    partnership, group, association or other "person," as such term is used in
    Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)
    and 14(d) thereof, other than (a) the Company, or any subsidiary of the
    Company, (b) any trustee or other fiduciary holding securities under any
    employee benefit plan(s) sponsored by the Company or any such subsidiary,
    (c) an underwriter temporarily holding securities pursuant to an offering of
    such securities, or (d) a corporation owned, directly or indirectly, by the
    stockholders of the Company in substantially the same character and
    proportions as their ownership of stock of the Company.

 4. Effect of Termination.
     1. Survival of Provisions. Notwithstanding the expiration of this Agreement
        under Section 3, or any termination of Executive's employment with the
        Company pursuant to this Section 5, Executive, in consideration of
        Executive's employment hereunder to the date of such termination or
        expiration, shall remain bound by the provisions of this Agreement which
        specifically relate to periods, activities or obligations upon or
        subsequent to the termination of Executive's employment, including, but
        not limited to, the provisions of Sections 6, 7, 8 and 9.
     2. Termination Due to Expiration of the Agreement. In the event that
        Executive's employment terminates due to the expiration of this
        Agreement, Executive shall not be entitled to any further compensation
        under the provisions of this Agreement, except as follows: (a) Executive
        shall be entitled to the base salary he has earned through the date of
        expiration of this Agreement; and (b) for the year in which the
        expiration of this Agreement occurs, the Company may, in its discretion,
        pay Executive a prorated amount related to any Annual Incentive Bonus he
        may have been eligible to receive in that year.
     3. Payment. Except as otherwise provided in this Agreement, any payments to
        which Executive shall be entitled, including, without limitation, any
        economic equivalent of any benefit, shall be made as promptly as
        possible following the date of termination in accordance with the terms
        of this Agreement. If the amount of any payment due to Executive cannot
        be finally determined within 90 days after the date of termination, such
        amount shall be estimated on a good faith basis by the Company and the
        estimated amount shall be paid no later than 90 days after such date of
        termination. As soon as practicable thereafter, the final determination
        of the amount due shall be made and any adjustment requiring a payment
        to or from Executive shall be made.
    
        6. Return of Proprietary Property. Executive agrees that all property in
        Executive's possession or Executive's control and belonging to the
        Company, including without limitation all documents, reports, manuals,
        memoranda, customer lists, computer equipment, credit cards, keys,
        access cards, and all other property relating in any way to the business
        of the Company are the exclusive property of the Company, even if
        Executive authored, created, or assisted in authoring or creating such
        property. Executive shall return to the Company all such documents and
        property which are in Executive's possession or under Executive's
        control immediately upon termination of employment or at such earlier
        time as the Company may request.
    
        7. Restrictive Covenants.
    
         1. Noncompetition. In consideration of Executive's employment
            hereunder, Executive agrees that, during the "Restricted Period" (as
            hereinafter defined), Executive shall not, directly or indirectly,
            engage in any business activities that are competitive with the
            business of the Company, i.e. in any business that involves the
            telecommunications business, in any manner or capacity (e.g., as an
            advisor, principal, agent, partner, officer, director, shareholder,
            employee, member of any association or otherwise) within any market
            that the Company operates during the Restricted Period or has plans
            to enter at the time of the termination of Executive's employment.
            As used herein, "Restricted Period" shall mean the period between
            the date hereof and 12 months after the termination of Executive's
            employment with the Company (for whatever reason, and whether such
            termination is occasioned by Executive or the Company).
            Notwithstanding the foregoing, ownership by Executive as a p assive
            investment of less than 1% of the outstanding shares of capital
            stock of any publicly traded corporation shall not constitute a
            breach of this Section 7.01.
         2. Non-solicitation; Non-interference. During the Restricted Period,
            Executive shall not (a) induce or attempt to induce any employee of
            the Company to leave the employ of the Company, or in any way
            interfere adversely with the relationship between any such employee
            and the Company; (b) induce or attempt to induce any employee of the
            Company to work for, render services to, provide advice to, or
            supply confidential business information or trade secrets of the
            Company to, any third person, firm or corporation; (c) employ, or
            otherwise pay for services rendered by, any individual who has been
            an employee of the Company at any time during the nine months
            preceding such employment or other engagement by Executive in any
            business enterprise with which Executive may be associated,
            connected or affiliated; or (d) induce or attempt to induce any
            customer, supplier, licensee, licensor or other business relation of
            the Company to cease doing business with the Company or in any way
            interfere with th e relationship between any such customer,
            supplier, licensee, licensor or other business relation and the
            Company.
         3. Indirect Competition or Solicitation. Executive agrees that, during
            the Restricted Period, Executive will not, directly or indirectly,
            assist, solicit or encourage any other person in carrying out,
            directly or indirectly, any activity that would be prohibited by the
            provisions of this Section 7 if such activity were carried out by
            Executive, either directly or indirectly.
         4. Notification of Employment. If at any time during the Restricted
            Period Executive accepts new employment or becomes affiliated with a
            third party, Executive shall immediately notify the Company of the
            identity and business of the new employer or affiliation. Without
            limiting the foregoing, Executive's obligation to give notice under
            this Section 7.04 shall apply to any business ventures in which
            Executive proposes to engage even if not with a third-party employer
            (such as, without limitation, a joint venture, partnership or sole
            proprietorship). Executive hereby consents to the Company's
            notification to any such new employer or business venture of the
            terms of this Agreement.
         5. Mutual Non-disparagement. During the Restricted Period, Executive
            agrees not to make any statements, whether written or oral, or
            engage in any activity which is detrimental to the name and/or
            reputation of the Company, nor make any disparaging comments
            concerning the Company, including without limitation its products,
            plans, operations or its officers, directors, employees or
            stockholders. The Company agrees that, during the Restricted Period,
            neither the Board of Directors nor any individual member thereof, or
            any Company officer, shall make any disparaging comments, whether
            written or oral, concerning Executive, to any third party.

8. Confidential Information. Except as permitted or directed by the Board of
Directors, during the time Executive is employed by the Company or at any time
thereafter, Executive shall not divulge, furnish, or make accessible to anyone
or use in any way (other than in the ordinary course of the business of the
Company) any confidential information of the Company, whether developed by
himself or by others. Such confidential information encompassed by this Section
8 includes, but is not limited to, the Company's customer and supplier lists,
business plans, and financial, marketing, and personnel information. Executive
agrees to refrain from any acts or omissions that would reduce the value of any
confidential information to the Company, both during his employment hereunder
and at any time after the termination of his employment. Executive's obligations
of confidentiality under this Section 8 shall not apply to any information that
is now published publicly or that subsequently becomes pu blicly known, other
than as a direct or indirect result of the breach of this Agreement by
Executive.

9. Intellectual Property and Related Matters. Executive agrees to promptly
disclose in writing to the Company complete information concerning each and
every invention, discovery, improvement, device, design, process, or product
made, developed, perfected, devised, conceived or first reduced to practice by
Executive, either solely or in collaboration with others, during Executive's
term of employment by the Company, or within six months thereafter, relating to
the business, products, practices or techniques of the Company (hereinafter
referred to as "Developments"). Executive, to the extent that Executive has the
legal right to do so, hereby acknowledges that any and all of said Developments
are the property of the Company and hereby assigns and agrees to assign to the
Company any and all of Executive's right, title and interest in and to any and
all of such Developments.

10. Tax Consequences; Withholding. Executive acknowledges and agrees that the
Company has made no representations or warranties with respect to the tax
consequences of any of the payments provided by the Company to Executive under
the terms of this Agreement, and that Executive is solely responsible for his
compliance with any and all laws applicable to such payments. The Company may
take such action as it deems appropriate to insure that all applicable federal,
state, city and other payroll, withholding, income or other taxes ("Taxes")
arising from any compensation, benefits or any other payments made pursuant to
this Agreement, are withheld or collected from Executive.

11. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. Executive may not assign this Agreement or any rights
hereunder. Any purported or attempted assignment or transfer by Executive of
this Agreement or any of Executive's duties, responsibilities, or obligations
hereunder shall be void.

12. Notices. For purposes of this Agreement, notices provided in this Agreement
shall be in writing and shall be deemed to have been given when personally
served or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or sent via a recognized overnight courier, to the
last known residence address of Executive or, in the case of the Company, to its
principal office to the attention of the Board of Directors, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

13. Governing Law, Construction and Severability. This Agreement is made under
and shall be governed by and construed in accordance with the laws of the State
of Montana, without regard to principles of conflicts of laws. In the event any
provision of this Agreement (or portion thereof) shall be held illegal or
invalid for any reason, said illegality or invalidity will not in any way affect
the legality or validity of any other provision (or portion thereof) of this
Agreement. To the extent any provision (or portion thereof) of this Agreement
shall be determined to be invalid or unenforceable in any jurisdiction, such
provision (or portion thereof) shall be deemed to be deleted from this Agreement
as to such jurisdiction only, and the validity and enforceability of the
remainder of such provision and of this Agreement shall be unaffected. In
furtherance of and not in limitation of the foregoing, Executive expressly
agrees that, should the duration of or geographical extent of, or busi ness
activities covered by, any provision of this Agreement be in excess of that
which is valid or enforceable under applicable law in a given jurisdiction, then
such provision, as to such jurisdiction only, shall be construed to cover only
that duration, extent or activities that may validly or enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement shall be construed in a manner that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law in each applicable jurisdiction.
Nothing in Section 13 is intended to grant to the Company the right to
invalidate this Agreement under Montana Code Annotated Section 28-2-722.

14. Company Remedies. Executive acknowledges that the remedy at law for any
breach of any of the provisions of Sections 7, 8 or 9 will be inadequate, and
that the Company shall be entitled, in addition to any remedy at law or in
equity, to preliminary and permanent injunctive relief and specific performance.

15. Entire Agreement. This Agreement and the other agreements referenced herein
set forth the entire agreement between the Company and Executive with respect to
his employment by the Company and there are no undertakings, covenants, or
commitments other than as set forth herein. This Agreement may not be altered or
amended, except by a writing executed by the party against whom such alteration
or amendment is to be enforced. This Agreement supersedes, terminates, replaces,
and supplants any and all prior understandings or agreements between the parties
relating in any way to the hiring or employment of Executive by the Company and
the subjects covered in this Agreement.

16. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right or
remedy granted hereby or by any related document or by law. No single or partial
waiver of rights or remedies hereunder, nor any course of conduct of the
parties, shall be construed as a waiver of rights or remedies by either party
(other than as expressly and specifically waived).

17. Arbitration. Subject to the provisions of Section 14, any dispute arising
out of or relating to this Agreement or the alleged breach of it, or the making
of this Agreement, including claims of fraud in the inducement, or any dispute
arising from or related in any way to Executive's employment, including any
statutory or tort claims, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If
such dispute cannot be resolved, such dispute shall be settled by binding
arbitration, subject to the provisions of Section 14. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced business or employment law for at least 10 years. If the
parties cannot agree on an arbitrator within 60 days of the date either party
demands arbitration, either party may request that the State Dist rict Court in
Butte-Silver Bow County, Montana, select an arbitrator within 30 days of the
request. Arbitration will be conducted pursuant to the provisions of this
Agreement and the Montana Uniform Arbitration Act. The arbitrator shall have the
authority to award to the prevailing party any remedy or relief that a court of
the State of Montana could order or grant, including costs and attorneys' fees.
The costs of the arbitrator and any arbitration fees shall be shared equally by
the parties. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Butte, Montana.

IN WITNESS WHEREOF

, the parties have signed this Agreement.



TOUCH AMERICA HOLDINGS, INC.

 

By: ____________________________________
Robert P. Gannon

Its: Chairman of the Board & Chief Executive

Officer

 

MICHAEL E. ZIMMERMAN

______________________________________
Michael E. Zimmerman



Exhibit A

The principal terms of the stock option grants to be made by the Company to
Executive as contemplated by Section 4.03 of the Agreement are:

1. a ten-year term commencing as of the respective dates of grant (the "Option
Terms").

2. a per-share exercise price equal to the fair market value (as defined in the
Company's stock option plan) of the Common Stock on the respective dates of
grant.

3. Subject to paragraph 4 below, and so long as Executive remains an employee of
the Company, the options granted on the date of this Agreement, and those
granted one year from the date of this Agreement will have a three-year pro-rata
vesting schedule - that is, one-third of the shares granted will vest each year
on the first, second and third year anniversary of the date of each grant.

4. Notwithstanding paragraph 3 above, the Options that have then been granted
shall become fully vested if (i) Executive's employment with the Company (or any
successor company or affiliated entity with which Executive is then employed) is
terminated by the Company or such other employer without Cause (as defined in
the Agreement), (ii) Executive's employment with the Company (or any successor
company or affiliated entity with which Executive is then employed) is
terminated by Executive for Good Reason (as defined in the Agreement) or (iii)
upon Executive's death or Disability (as defined in the Agreement).

5. The vested portion of the Options will be exercisable in whole or in part at
any time prior to the termination of the respective Option Terms, except that if
Executive dies or becomes disabled, the vested portion or the Options will be
exercisable in whole or part at any time prior to the date which is 3 years from
such death or disability, but in no event beyond the respective Option Terms.

6. The Options will terminate at the first to occur of the following: (i) 5:00
p.m. on the tenth anniversary of the respective grants or (ii) immediately if
Executive's employment with the Company has been terminated for Cause.

7. An Option may be exercised only by Executive or, in the event of the legal
disability or death of Executive, by Executive's legal guardian, personal
representative or heir throughout the remainder of the respective Option Terms.

8. Violation of the non-compete covenant contained in the Agreement would result
in forfeiture of the Options, whether vested or unvested.

 